Exhibit 10.5


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD,
ASSIGNED OR TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAW OR (ii) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THIS NOTE, WHICH COUNSEL
IS SATISFACTORY TO THE COMPANY, THAT THE NOTE MAY BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAW.

                                                           nStor Technologies,
Inc.
                                                            (a Delaware
corporation)

                                                             8% Promissory Note

Amount:
$1,800,000                                                                           
Dated: October 23, 2003
 
                                                                                                          
Carlsbad, California

nSTOR TECHNOLOGIES, INC. ("Company"), for value received, hereby promises to pay
on April 30, 2004 (“Maturity”) to Cenvill Recreation, Inc. or to its order or to
such persons as Cenvill Recreation, Inc.may designate from time to time
("Holder") in lawful money of the United States of America, upon the Holder's
presentation and surrender of this 8% Promissory Note ("Note") at the principal
office of the Company: (i) the principal sum of One Million Eight Hundred
Thousand Dollars ($1,800,000) and (ii) interest on the amount outstanding at the
rate of eight percent (8 %) per annum.

This Note evidences a commitment by the Holder to advance the sum of One Million
Eight Hundred Thousand Dollars ($1,800,000) to the Company on a revolving line
of credit basis.  Within the limits and subject to the terms and conditions
hereof, the Company may borrow, repay and reborrow under the revolving line of
credit evidenced by this Note and all shall be subject to the terms and
conditions of this Note.

            This Note is secured by shares of common stock of Stonehouse
Technologies, Inc. pursuant to that certain Stock Pledge Agreement of even date
herewith between the Company and the Holder.

At the option of the Company, any payment by the Company required hereunder may
be made by check mailed to the Holder at the last address for the Holder
appearing on the records of the Company.  This Note may be prepaid, in whole or
part without penalty, at any time after the date hereof.

             1. No Avoidance.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities or any other
voluntary action, nor shall the Holder, by any action, avoid or seek to avoid
the performance of any of the provisions of this Note.

             2. Application of Payments.  All payments received shall be applied
first to charges other than interest and principal, if any, owing hereunder,
then to accrued interest then due, then to principal, except that after the
occurrence and during the continuation of an Event of Default pursuant to
Section 4 of this Note, all amounts received shall be applied in such order as
Holder, in its sole discretion, may elect.

             3. No Waiver.  The acceptance by Holder of any payment under this
Note after the date that such payment is due shall not constitute a waiver of
the right to require prompt payment when due of future or succeeding payments or
to declare a default as herein provided for any failure to so

pay.  The acceptance by Holder of the payment of a portion of any installment at
any time that such installment is due and payable in its entirety shall neither
cure nor excuse the default caused by the failure to pay the whole of such
installment and shall not constitute a waiver of Holder's right to require full
payment when due of all future or succeeding installments.

             4. Events of Default.  In the event that the Company: (i) fails to
make any payment of principal or interest hereunder when due and such default
shall continue for ten (10) days after written notice thereof has been delivered
to the Company; (ii) files a petition or is subject to proceedings for
protection under any bankruptcy, receivership, reorganization or insolvency
laws; (iii) makes a general assignment of all or substantially all of its assets
for the benefit of its creditors; (iv) has a trustee or receiver appointed for
the Company, its assets or a substantial portion of its assets; (v) is
adjudicated by a court of competent jurisdiction to be insolvent or bankrupt; or
(vi) fails to observe any of the covenants or agreements on the part of the
Company contained in this Note continuing (without being waived or cured) for a
period of fifteen (15) days after receipt from Holder of written notice of such
failure (unless the issue of whether such failure has been cured is being
contested in good faith by the Company); then the Holder may, by written notice
to the Company, declare the outstanding principal amount of this Note to be
immediately due and payable, whereupon the outstanding principal amount hereof
along with any accrued but unpaid interest shall become and be immediately due
and payable without presentment, demand, protest or notice of any kind and the
Holder shall have all rights and remedies provided under this Note and the Stock
Pledge Agreement.

             5. Transferability.  This Note has not been registered under the
Securities Act of 1933, as amended (the "Act"), nor under any state securities
law and may not be pledged, sold, assigned or transferred until a registration
statement with respect thereto is effective under the Act and any applicable
state securities law, or the Company receives an opinion of counsel to the
Holder, which counsel is satisfactory to the Company, that the Note may be
pledged, sold, assigned or transferred without an effective registration
statement under the Act or applicable state securities law.

             6. Registration. 

                         a.         The Holder, by his acceptance of this Note,
acknowledges that it is aware that this Note has not been registered under the
Securities Act of 1933, as amended ("Act"), or the securities laws of any state
or other jurisdiction.

                         b.         The Holder warrants and represents to the
Company that it has acquired this Note for investment and not with a view to, or
for sale in connection with, any distribution of this Note or with any intention
of distributing or selling this Note.

             7. Severability.  In case any provision of this Note is held
invalid, illegal or unenforceable by a court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

             8. Choice of Law; Venue and Jurisdiction; Legal Proceedings.  This
Note shall be governed by and construed in accordance with the laws of the State
of Florida, without reference to choice of law principles, and the sole
jurisdiction and venue for any claim, suit, or proceeding brought in connection
with this Note shall be Palm Beach County, Florida.  In any suit, action or
proceeding arising out of or in connection with this Note, the prevailing party
shall be entitled to an award of the reasonable attorneys' fees and
disbursements incurred by such party in connection therewith. 

             9. Business Day.  If any interest payment date or the Maturity date
under this Note shall not be a business day in the State of California, payment
may be made on the next succeeding day that is a business day in the State of
California, and shall be deemed hereunder as made on such interest payment date
or maturity date, notwithstanding any other provisions contained in this Note.

             10. Notices.  Unless otherwise provided herein, all demands,
notices, consents, requests and other communications hereunder shall be in
writing and shall be deemed to have been given when delivered in person or
mailed first class, postage-paid, addressed (i) if to the Company, to the
Company's business office in the State of California, and (ii) if to the Holder,
at the last address for the Holder listed on the records of the Company.

             11. Modification.  This Note represents the entire understanding of
the parties hereto relating to the subject matter hereof, and supersedes any and
all other prior agreements between the parties.  The terms and provisions of
this Note cannot be modified or amended orally or by course of dealing or
conduct, or in any other manner, except in a writing signed by the party against
whom enforcement is sought.

             12. Binding Effect.  This Note shall be binding on and inure to the
benefit of the respective parties hereto and their successors and assigns.

             13. Compliance With Law.  It is the responsibility of the Holder to
ensure that all payments received by the Holder comply with all tax, securities
and other applicable laws, rules, and regulations of all applicable authorities,
and to provide the Company with any written consents or other documents
necessary for compliance with such laws, rules and regulations.  It is the
responsibility of the Company to pay any documentary stamp, governmental, agency
or any other type of tax upon this Note or upon the indebtedness evidenced
hereby when due (other than federal, state or local income tax imposed upon the
Holder).

[Signature Page Follow]

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its
authorized officer and its corporate seal to be affixed hereto, as of this 23rd
day of October 2003.

                                                                         nSTOR
TECHNOLOGIES, INC.,

                                                                         a
Delaware corporation
                                                                         By: /s/
Thomas L. Gruber
                                                                         Its: 
Acting President and Chief
                                                                        
Financial Officer
